Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 1, 2021

                                       No. 04-20-00446-CV

                                   Edward Harral ROBERTS,
                                          Appellant

                                                 v.

                                  Carmen S. Lopez ROBERTS,
                                           Appellee

                 From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 18-04-35492-MCVAJA
                       Honorable Amado J. Abascal, III, Judge Presiding

                                          ORDER

        Appellant's motion for leave to file a surreply brief is granted in part. Appellant may file,
no later than July 12, 2021, a brief of no more than seven pages, addressing only a "new issue
that was not brought up in Appellant’s original brief."




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court